UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-149235 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-0745273 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Madison Avenue, Suite 400, Morristown, New Jersey (Address of principal executive offices) (Zip Code) (973) 285-3373 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares of the registrant's common stock, par value $0.00001 per share, outstanding as of September 12, 2012 was 125,356,184 shares. BIONEUTRAL GROUP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Mine Safety Disclosures. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signature 26 ITEM 1.FINANCIAL STATEMENTS BIONEUTRAL GROUP, INC CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS July 31, 2012 October 31, 2011 Unaudited Audited Current Assets Cash $ $ Accounts Receivable - Net Inventory Prepaid Expenses-Related Parties - Total Current Assets Property & Equipment - Net Intellectual Property - Net Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCHOLDERS’ EQUITY Current Liabilities Current portion of Convertible Notes Payable $ $ Convertible Loan from Stockholder - Current - Accounts Payable and Accrued Expense Accrued Compensation Related Party Payables Current Liabilities Long Term Liabilities Convertible Loans From Unrelated Party - Convertible Loans From Stockholders Total Long Term Liabilities TOTAL LIABILITIES Commitments & Contingencies Equity: BioNeutral Group, Inc. Stockholders’ Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized, with 684,600 designated as follows Convertible Preferred Stock, Series B, $.001 par value; 213,500 shares authorized, 53,491 and 0 issued and outstanding at July 31, 2012 and October 31, 2011, respectively. Liquidation Preference $534,910 and $0 at July 31, 2012 54 - and October 31, 2011, respectively. Convertible Preferred Stock, Series C, $.001 par value; 100,000 shares authorized, 56,081 and 0 issued and outstanding at July 31, 2012 and October 31, 2011, respectively. Liquidation Preference $560,810 and $0 at July 31, 2012 56 - and October 31, 2011, respectively. Convertible Preferred Stock, Series D, $.001 par value; 231,100 shares authorized, 136,051 issued and outstanding at July 31, 2012 and October 31, 2011, respectively. Liquidation Preference $1,360,510 and $0 at July 31, 2012 - and October 31, 2011, respectively. Convertible Preferred Stock, Series E, $.001 par value; 140,000 shares authorized, 0 issued and 0 outstanding at July 31, 2012 and October 31, 2011, respectively. Liquidation Preference $0 and $0 at July 31, 2012 - - and October 31, 2011, respectively. Common Stock, $.00001 Par Value; 200,000,000 shares authorized, 125,356,184 and 79,579,092 issued and outstanding at July 31, 2012 and October 31, 2011, respectively. Additional Paid-in Capital Due from Vinfluence ) - Shares issued to Board of Directors ) - Accumulated Deficit ) ) Total BioNeutral Group, Inc. Stockholders’ Equity Non controlling Interest Preferred Stock, $.001 par value; 5,000,000 shares authorized, with 800,000 designated as follows Convertible Preferred Stock, Series A, $.001 par value; 800,000 shares authorized, 59,493 and 59,493 shares issued and outstanding at July 31, 2012 and October 31, 2011 respectively. Liquidation Preference $1,072,361 at July 31, 2012 and $1,509,810 at October 31, 2011 included in Non controlling interest 59 59 Total Non controlling Interest Total Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 1 BIONEUTRAL GROUP, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, (Unaudited) Nine months ended July 31, (Unaudited) Revenues $ Cost of Revenues Gross Profit Operating Expenses Depreciation and Amortization Salaries - - Legal and Accounting Expenses Consulting Expenses Other Selling, General and Administrative Expenses Total Operating Expenses Loss from Operations ) Interest Expense ) Net Loss Before Income Taxes ) Provision for Income Taxes - Net Loss ) Loss Attributable to Non-controlling Interest Net Loss Attributable to BioNeutral Group, Inc. $ ) $ ) $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares outstanding Basic and Diluted Loss per Share See Notes to Condensed Consolidated Financial Statements 2 BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine months Ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss To Net Cash Used in Operating Activities Stock Based Compensation Depreciation and Amortization Issuance of Stock related to professional services Interest added to promissory notes Bad debt - Changes in Operating Assets and Liabilities Accounts receivable 50 ) Inventory - Prepaid Expenses - Other Assets ) - Accounts Payable and Accrued Expenses ) Related Party Payables ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net Proceeds From Issuance of Preferred and Common Stock Proceeds from Convertible Loan from Stockholder Proceeds from Convertible Notes Payable NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for Interest $
